Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT

 
This SHARE EXCHANGE AGREEMENT, dated as of March 21, 2013 (the “Agreement”) by
and among RESOURCE EXCHANGE OF AMERICA CORP., a Florida corporation (“RXAC”),
ALLERAYDE SAB LIMITED, a private limited liability company incorporated under
the laws of United Kingdom (“Allerayde”), and Michael Rhodes, Allerayde’s sole
shareholder  (“Allerayde Holder”).


WHEREAS, the authorized capital of RXAC consists of 400,000,000 shares of common
stock, par value $.0001 per share (the "RXAC Common Stock"), with 786,328 shares
issued and outstanding;
 
 
WHEREAS, the Allerayde Holder owns 100% equity interests of Allerayde;
 
WHEREAS, the Allerayde Holder believe it is in his best interest to exchange
with RXAC all of the equity interests of Allerayde such person holds for the
number of the RXAC Common Stock as provided in Section 1.1 herein; and
 
WHEREAS, RXAC implemented a 1-for-100 reverse split of its Common Stock, without
effecting its number of authorized shares of Common Stock, effective as of
January 31, 2013 (the “Reverse Split”); and
 
WHEREAS, it the intention of the parties that:  (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “1933 Act”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF ALLERAYDE SECURITIES FOR RXAC SECURITIES


Section 1.1           Agreement of Allerayde Holder and RXAC to Exchange RXAC
Common Stock for all equity interests of Allerayde.  On the Closing Date (as
hereinafter defined) and upon the terms and subject to the conditions set forth
in this Agreement, Allerayde Holder shall sell, assign, transfer, convey and
deliver all of the equity interests of Allerayde to RXAC, and RXAC shall accept
all of the equity interests from Allerayde Holder in exchange for the issuance
to the Allerayde Holder 75,872,411 shares of RXAC Common Stock.


Section 1.2           Closing.  The closing of the exchange to be made pursuant
to this Agreement (the "Closing") shall take place at 10:00 a.m. E.S.T. on the
second business day after the conditions to closing set forth in Articles V and
VI have been satisfied or waived, or at such other time and date as the parties
hereto shall agree in writing (the "Closing Date"), at the offices of Ofsink,
LLC, 900 Third Avenue, 5th Floor, New York, New York 10022. At the Closing,
Allerayde Holder shall deliver to RXAC the certificate of 10 capital shares
representing 100% of equity interests of Allerayde, duly endorsed for transfer
or accompanied by appropriate stock powers or warrant assignments duly executed
in blank.  In full consideration and exchange for all equity interests of
Allerayde, RXAC shall issue and exchange to Allerayde Holder 75,872,411 shares
of the RXAC Common Stock.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3           Tax Treatment. The exchange described herein is intended
to comply with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder.  In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF RXAC


RXAC hereby represents, warrants and agrees as follows:


Section 2.1           Corporate Organization.  RXAC is a corporation duly
organized, validly existing and in good standing under the laws of Florida, and
has all requisite corporate power and authority to own its properties and assets
and to conduct its business as now conducted and is duly qualified to do
business in good standing in each jurisdiction in which the nature of the
business conducted by RXAC or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of RXAC (a "RXAC Material Adverse Effect");



Section 2.2           Capitalization of RXAC.  The authorized capital stock of
RXAC consists of 400,000,000 shares of RXAC Common Stock. Of such authorized
capital, 786,328 shares of RXAC Common Stock are issued and outstanding as of
the date hereof. All of the RXAC Common Stock to be issued pursuant to this
Agreement have been duly authorized and will be validly issued, fully paid and
non-assessable and no personal liability will attach to the ownership
thereof.  As of the date of this Agreement there are and as of the Closing Date,
there will be, no outstanding options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of RXAC, except for the RXAC Common Stock to be issued
pursuant to this Agreement.


Section 2.3           Subsidiaries and Equity Investments.  RXAC does not own
any subsidiaries or equity interest in corporations, partnerships or joint
ventures except as set forth on Schedule 2.3.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.4           Authorization and Validity of Agreements.  RXAC has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by RXAC and the
consummation by RXAC of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of RXAC, and no other corporate
proceedings on the part of RXAC are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.


Section 2.5           No Conflict or Violation.  The execution, delivery and
performance of this Agreement by RXAC does not and will not violate or conflict
with any provision of its Articles of Incorporation or By-laws, and does not and
will not violate any provision of law, or any order, judgment or decree of any
court or other governmental or regulatory authority, nor violate or result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, or give to any other entity any right of termination, amendment,
acceleration or cancellation of, any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
RXAC is a party or by which it is bound or to which any of their
respective  properties or assets is subject, nor will it result in the creation
or imposition of any lien, charge or encumbrance of any kind whatsoever upon any
of the properties or assets of RXAC, nor will it result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which RXAC is bound.


Section 2.6           Consents and Approvals.  No consent, waiver, authorization
or approval of any governmental or regulatory authority, domestic or foreign, or
of any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by RXAC or performance by RXAC of its
obligations hereunder.


Section 2.7           Absence of Certain Changes or Events.  Since its
inception:


(a)          RXAC is not currently engaged in any business and have not engaged
in any operations and have been dormant. As of the date of this Agreement, there
is no, and as of the Closing Date there shall not be any, event, condition,
circumstance or prospective development which threatens or may threaten to have
a material adverse effect on the assets, properties, operations, prospects, net
income or financial condition of RXAC; and


(b)          there has not been, and as of the Closing Date there shall not be,
any declaration, setting aside or payment of dividends or distributions with
respect to shares of capital stock of RXAC or any redemption, purchase or other
acquisition of any capital stock of RXAC or any other of RXAC’s securities.


Section 2.8           Survival.  Each of the representations and warranties set
forth in this Article II shall be deemed represented and made by RXAC at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF ALLERAYDE


Allerayde represents, warrants and agrees as follows:


Section 3.1           Corporate Organization.


(a)         Allerayde is duly organized, validly existing and in good standing
under the laws of the United Kingdom and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business in good standing in each
jurisdiction in where the nature of the business conducted by Allerayde or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of Allerayde (a "
Allerayde Material Adverse Effect").
 
(b)         Copies of the Articles of Incorporation of Allerayde, with all
amendments thereto to the date hereof, have been furnished to RXAC, and such
copies are accurate and complete as of the date hereof.  Allerayde does not own
or maintain any minute books that contain the minutes of all meetings of the
Board of Directors and the shareholder of Allerayde as of the date of this
Agreement.


Section 3.2           Capitalization of Allerayde; Title to the Allerayde Equity
Interests.  On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, Allerayde has a total share capital of
10 shares of its share capital issued and outstanding. Allerayde Holder shall
collectively own 100% of the equity interests of Allerayde.


Section 3.3           Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of Allerayde in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 3.4           Survival.  Each of the representations and warranties set
forth in this Article III shall be deemed represented and made by Allerayde at
the Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF ALLERAYDE HOLDER


The Allerayde Holder represents, warrants and agrees as follows:


Section 4.1           Authorization and Validity of Agreements. The Allerayde
Holder has all entity power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby and the execution and delivery of this Agreement by the
Allerayde Holder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action and no other proceedings on
the part of the Allerayde Holder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. No approvals by the shareholder
of Allerayde are required for Allerayde Holder to consummate the transactions
contemplated hereby.


Section 4.2           No Conflict or Violation.  The execution, delivery and
performance of this Agreement by Allerayde Holder does not and will not violate
or conflict with any provision of the constituent documents of the Allerayde
Holder, and does not and will not violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority.


Section 4.3           Investment Representations.  (a) All of the RXAC Common
Stock to be acquired by Allerayde Holder pursuant to this Agreement will be
acquired hereunder solely for the account of Allerayde Holder, for investment,
and not with a view to the resale or distribution thereof. Each of the Allerayde
Holder understands and is able to bear any economic risks associated with
Allerayde Holder’ investment in the RXAC Common Stock. The Allerayde Holder has
had full access to all the information. The Allerayde Holder considers necessary
or appropriate to make an informed investment decision with respect to the RXAC
Common Stock to be acquired under this Agreement.


Section 4.4           Allerayde Holder Status.  The Allerayde Holder is either
(i) an “accredited investor” (as such term is defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act), or (ii) not a “U.S. person” (as
such term is defined in Regulation S promulgated under the 1933 Act) and is not
acquiring the RXAC Common Stock for the benefit of any U.S. person.
 
Section 4.5           Reliance on Exemptions.  The Allerayde Holder understands
that the RXAC Common Stock is being offered and issued to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that RXAC is relying upon, among other things, the
truth and accuracy of, and Allerayde Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Allerayde Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of Allerayde Holder to acquire the RXAC Common
Stock.
 
Section 4.6           Information.  Allerayde Holder and his advisors, if any,
have been furnished with all materials relating to the offer and sale of the
RXAC Common Stock which have been requested by Allerayde Holder. Allerayde
Holder and his advisors, if any, have been afforded the opportunity to ask
questions of RXAC.  Neither such inquiries nor any other due diligence
investigations conducted by Allerayde Holder or his advisors, if any, or its
representatives shall modify, amend or affect Allerayde Holder’s right to rely
on the representations and warranties contained herein. Allerayde Holder
understands that its investment in the RXAC Common Stock involves a high degree
of risk and is able to afford a complete loss of such investment. Allerayde
Holder has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision in respect of its acquisition
of the RXAC Common Stock.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.7           No Governmental Review.  Allerayde Holder understands that
no United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the RXAC
Common Stock or the fairness or suitability of the investment in the RXAC Common
Stock nor have such authorities passed upon or endorsed the merits of the
offering of the RXAC Common Stock.
 
Section 4.8           Transfer or Resale.  Allerayde Holder understands:  (i)
none of the RXAC Common Stock has been or are being registered under the 1933
Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder,
(B) Allerayde Holder shall have delivered to RXAC an opinion of counsel, in a
form reasonably acceptable to RXAC, to the effect that such RXAC Common Stock to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) Allerayde Holder provides RXAC
with assurance reasonably acceptable to RXAC that such RXAC Common Stock and the
Convertible can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the 1933 Act, as amended, (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the RXAC Common Stock made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of the RXAC Common
Stock under circumstances in which the seller (or the person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) none of RXAC or any
other person is under any obligation to register the RXAC Common Stock under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.


Section 4.9           Survival.  Each of the representations and warranties set
forth in this Article IV shall be deemed represented and made by the Allerayde
Holder at the Closing as if made at such time and shall survive the Closing for
a period terminating on the second anniversary of the date of this Agreement.


ARTICLE V


COVENANTS


Section 5.1           Certain Changes and Conduct of Business.


(a)         From and after the date of this Agreement and until the Closing
Date, RXAC shall not, and the shareholders of RXAC shall cause RXAC not to,
carry out any business other than maintaining its corporate existence and making
any governmental filings necessary and in a manner consistent with all
representations, warranties or covenants of RXAC and the shareholders of RXAC
and shall not and shall cause RXAC to not:


i.            
make any change in its Articles of Incorporation or Bylaws; issue any additional
shares of capital stock or equity securities or grant any option, warrant or
right to acquire any capital stock or equity securities or issue any security
convertible into or exchangeable for its capital stock or alter in any material
term of any of its outstanding securities or make any change in its outstanding
shares of capital stock or its capitalization, whether by reason of a
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 
 
6

--------------------------------------------------------------------------------

 
 
ii.            
A.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof; or

 
 
B.
issue any securities convertible or exchangeable for debt or equity securities
of RXAC;



iii.            
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof;



iv.            
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed t;



v.            
acquire any assets, raw materials or properties, or enter into any other
transaction;



vi.            
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee;



vii.            
make or commit to make any material capital expenditures;



viii.            
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;



ix.           
guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 
 
7

--------------------------------------------------------------------------------

 
 
x.            
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;



xi.           
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;



xii.           
make any loan, advance or capital contribution to or investment in any person;



xiii.           
make any change in any method of accounting or accounting principle, method,
estimate or practice;



xiv.           
settle, release or forgive any claim or litigation or waive any right;



xv.           
commit itself to do any of the foregoing.



(b)           From and after the date of this Agreement and until the Closing
Date Allerayde shall:


1.            
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;



2.            
conduct no business other than maintaining its corporate existence and making
necessary governmental filings; and



3.            
keep its books of account, records and files in the ordinary course and in
accordance with existing practices.



Section 5.2           Access to Properties and Records.  Allerayde shall afford
RXAC’s accountants, counsel and authorized representatives, and RXAC shall
afford to Allerayde’s accountants, counsel and authorized representatives full
access during normal business hours throughout the period prior to the Closing
Date (or the earlier termination of this Agreement) to all of such parties’
properties, books, contracts, commitments and records and, during such period,
shall furnish promptly to the requesting party all other information concerning
the other party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 5.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.4           Consents and Approvals.  The parties shall:


(a)           use their reasonable commercial efforts to obtain all necessary
consents, waivers, authorizations and approvals of all governmental and
regulatory authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and


(b)           diligently assist and cooperate with each party in preparing and
filing all documents required to be submitted by a party to any governmental or
regulatory authority, domestic or foreign, in connection with such transactions
and in obtaining any governmental consents, waivers, authorizations or approvals
which may be required to be obtained connection in with such transactions.


Section 5.5           Public Announcement.  Unless otherwise required by
applicable law, the parties hereto shall consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.


Section 5.6           Stock Issuance.  From and after the date of this Agreement
until the Closing Date, neither RXAC nor Allerayde shall issue any additional
shares of its capital stock or other securities or equity interests except for
the RXAC Common Stock which are to be issued pursuant to this Agreement.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF ALLERAYDE HOLDER


The obligations of Allerayde Holder to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or before the Closing Date,
of the following conditions, any one or more of which may be waived by Allerayde
Holder in his sole discretion:


Section 6.1           Representations and Warranties of RXAC. All
representations and warranties concerning RXAC made in this Agreement shall be
true and correct on and as of the Closing Date as if again made by RXAC as of
such date.


Section 6.2           Agreements and Covenants.  RXAC shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


Section 6.3           Consents and Approvals.  Consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.4           No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of RXAC shall be in effect; and no action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 6.5           Other Closing Documents.  Allerayde Holder shall have
received such other certificates, instruments and documents in confirmation of
the representations and warranties of RXAC or in furtherance of the transactions
contemplated by this Agreement as they or their counsel may reasonably request.


Section 6.6           Absence of Litigation. No action, suit or proceeding
before any court or any governmental body or authority, pertaining to the
transactions contemplated by this Agreement or to its consummation, shall have
been instituted or threatened.


Section 6.7           Disposition of RXAC’s Existing Business, Assets and
Liabilities. As of the Closing Date, except for cash, RXAC shall have no assets,
including, without limitation, contract rights (other than its rights and
obligations under contracts as set forth in Schedule 6.7), and RXAC shall have
no liabilities or contingent liabilities.




Section 6.8           Board and Management. As of the Closing Date, RXAC shall
cause the resignations of such all current directors and officers from all of
their positions as directors and officers of the Company, and RXAC shall have
duly executed corporate actions accepting such resignations and appointing the
individuals as officers and directors of RXAC as requested by the Allerayde
Holder.


ARTICLE VII


CONDITIONS TO OBLIGATIONS OF RXAC


The obligations of RXAC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by RXAC in its sole
discretion:


Section 7.1           Representations and Warranties of Allerayde and Allerayde
Holder.  All representations and warranties made by Allerayde and Allerayde
Holder in this Agreement shall be true and correct on and as of the Closing Date
as if again made by Allerayde and Allerayde Holder on and as of such date.


Section 7.2           Agreements and Covenants.  Allerayde and Allerayde Holder
shall have performed and complied in all material respects to all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.3           Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.


Section 7.4           No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Allerayde, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 7.5.          Other Closing Documents.  Allerayde shall have received
such other certificates, instruments and documents in confirmation of the
representations and warranties of Allerayde and Allerayde Holder or in
furtherance of the transactions contemplated by this Agreement as RXAC or its
counsel may reasonably request.


Section 7.6           Absence of Litigation. No action, suit or proceeding
before any court or any governmental body or authority, pertaining to the
transactions contemplated by this Agreement or to its consummation, shall have
been instituted or threatened against Allerayde or Allerayde Holder.


ARTICLE VIII


TERMINATION AND ABANDONMENT


SECTION 8.1       Methods of Termination.  This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:


(a)           By the mutual written consent of the parties;


(b)           By RXAC upon a material breach of any representation, warranty,
covenant or agreement on the part of Allerayde Holder set  forth in this
Agreement, or if any representation or warranty of Allerayde and Allerayde
Holder shall become untrue, in either case such that any of the conditions set
forth in Article VII hereof would not be satisfied, and such breach shall, if
capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           By Allerayde Holder, upon a material breach of any representation,
warranty, covenant or agreement on the part of RXAC set forth in this Agreement,
or, if any representation or warranty of RXAC and the shareholders of RXAC shall
become untrue, in either case such that any of the conditions set forth in
Article VI hereof would not be satisfied, and such breach shall, if capable of
cure, not have been cured within ten (10) days after receipt by the party in
breach of a written notice from the non-breaching party setting forth in detail
the nature of such breach; and


(d)           By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.


Section 8.2           Procedure Upon Termination.  In the event of termination
and abandonment of this Agreement by a party pursuant to Section 8.1, written
notice thereof shall forthwith be given by the terminating party to the other
parties and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action.  If this Agreement is
terminated as provided herein, no party to this Agreement shall have any
liability or further obligation to any other party to this Agreement; provided,
however, that no termination of this Agreement pursuant to this Article VIII
shall relieve any party of liability for a breach of any provision of this
Agreement occurring before such termination.
 
ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1           Survival of Provisions.  The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement for a period of one year. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2           Publicity.  No party shall cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless a press release or announcement is required by law.  If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 9.3           Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.


Section 9.4           Fees and Expenses.  Except as otherwise expressly provided
in this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.


Section 9.5           Notices.  All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been given
or made if in writing and delivered personally or sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses:
 
If to RXAC to:


Resource Exchange of America Corp.
273 Walt Whitman Road, Suite 306
Huntington Station, NY 11746
Attn: Mark Dresner
 
If to Allerayde or Allerayde Holder, to:
1 Meadow Road, New Balderton, Newark
Nottinghamshire, UK NG243BP
Attn.: Michael J. Rhodes


with a copy to:


Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 646-224-9844



or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5
 
 
13

--------------------------------------------------------------------------------

 
 
Section 9.6           Entire Agreement.  This Agreement, together with the
exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


Section 9.7           Severability.  This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.


Section 9.8           Titles and Headings.  The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.


Section 9.9           Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10        Convenience of Forum; Consent to Jurisdiction.  The parties
to this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11         Enforcement of the Agreement.  The parties hereto agree
that irreparable damage would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 9.12         Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.


Section 9.13         Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
all of the parties hereto.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
[Remainder of page intentionally left blank]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.
 

 
RESOURCE EXCHANGE OF
AMERICA CORP.
            By: /s/ Mark Resner       Name:  Mark Dresner     Title: CEO and
Director            
ALLERAYDE SAB LIMITED
            By: /s/ Michel J. Rhodes     Name:   Michael J. Rhodes     Title:
CEO            
ALLERAYDE HOLDER:
              /s/ Michael J. Rhodes      
Michael J. Rhodes
 



 
16

--------------------------------------------------------------------------------

 


SCHEDULE 6.7
OUTSTANDING CONTRACTS
 
 
17

--------------------------------------------------------------------------------